Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 6,544,656 B1)(“Abe”) in view of Nakamura et al (US 7,141,113 B1)(“Nakamura”).
Abe discloses a method including 
Preparing a silicon single crystal wafer, as Abe discloses providing a wafer from a single crystal ingot (col. 5, lines 48-58), which is a disclosure of a single crystal wafer, whose initial interstitial oxygen concentration is 10 to 25 ppma (col. 7, lines 20-34), which overlaps with the recited concentration of  15 ppma or more,  and therefore the recited concentration is obvious (MPEP 2144.05)
Forming a silicon oxide film on the wafer by a heat treatment in an oxidizing atmosphere, as Abe discloses forming a silicon oxide film on the base wafer (col. 11, lines 43-55), and Abe also discloses the A temperature of 800 degrees C or more , as Abe discloses oxidation at 1100 degrees C, disclosed as a pyrogenic oxidation (col. 18, lines 27-36),
Bonding the wafer to the bond wafer with a silicon oxide film interposed between (col. 7, lines 20-25) and
Thinning the bond wafer to form an SOI layer, as Abe discloses thinning the wafer by a delamination process, which is a disclosure of a thinning of the base wafer  (col. 7, lines 20-33 and col. 17, lines 39-49).
Abe is silent with respect to the limitation determined by ‘79ASTM.
 Nakamura, in the same field of endeavor of temperature treatment of crystal silicon (Abstract), discloses the method includes ‘79ASTM for determination of the oxygen concentration in the crystal silicon (col. 17, lines 33-37 and col. 18, lines 19-27).

Re claim 2:  Abe discloses wafers of 200 mm diameter (col. 1, lines 31-39).
Re claims 3-4:  Abe discloses high temperature treatment carried out in RTA apparatus (col. 3, lines 47-64), and Abe also discloses a high temperature treatment at a temperature above 800 degrees C (col. 18, lines 27-36), which is a disclosure of an RTA treatment above 800 degrees C.


Claims 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 6,544,656 B1)(“Abe”) as applied to claims 1-4 above, and further in view of Ueno (US 6,265,326 B1).
Abe discloses the limitations of claims 1-4 as stated above.  Abe is silent with respect to silicon oxide film on the base wafer having a thickness of 1 micron or more.
Ueno, in the same field of endeavor of forming oxide layers on semiconductor wafers by pyrogenic oxidation (Abstract), discloses by estimating from  in Fig. 3, that oxidation of silicon at a temperature of 1100 degrees C results in a silicon oxide film at a time of less than 10 hours to grow an oxide film of 1 micron (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ueno supports that the method disclosed by Abe results in an oxide film of 1 micron on the base wafer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895